Citation Nr: 0637011	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  01-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for idiopathic kidney stone formation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant served on active duty in excess of 20 years, 
retiring in March 1992.

This claim comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that granted entitlement to service connection for 
history of kidney stones and assigned a noncompensable 
evaluation for that disability, effective January 2000.

In a supplemental statement of the case (SSOC) issued in 
October 2001, the RO increased the evaluation assigned the 
veteran's kidney disability to 10 percent, effective January 
2000.  Thereafter, in September 2002, the veteran testified 
in support of his claim at a hearing held at the RO before a 
decision review officer.  In July 2003, the Board remanded 
this claim to the RO for additional development.  Before 
returning the case to the Board for appellate review, in a 
rating decision dated April 2004, the RO increased the 
evaluation assigned for the veteran's idiopathic kidney stone 
formation to 30 percent, effective January 2000.  In February 
2005, this claim was again remanded by the Board, for further 
development of the record, to include a more current VA 
examination.  Following this development, the RO denied a 
further increase in the veteran's rating in an April 2006 
SSOC.  A review of the record shows the appellant perfected 
an appeal from a noncompensable evaluation initially assigned 
and he is presumed to be seeking the highest evaluation 
possible.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The appellant is currently in receipt of the maximum 
schedular rating of 30 percent for idiopathic kidney stone 
formation.

2.  The cancellation of the appellant's VA examination was 
not prejudicial where the appellant is already receiving the 
maximum schedular rating.

3.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

Entitlement to an initial disability rating in excess of 30 
percent for idiopathic kidney stone formation is not 
established during any portion of the appeal period.  38 
U.S.C.A. §§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.115b, Codes 7508-7509 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a January 2004 
letter from the RO to the appellant.  This letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  While such notice 
did not pre-date the unfavorable decision rendered in August 
2000, the United States Court of Appeals for Veterans Claims 
(Court) has stated that the claimant need only be provided 
VCAA notice and an appropriate amount of time to respond, 
followed by proper subsequent VA process.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004); see also 38 C.F.R. §§ 
20.1102 (2004) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
The appellant was provided an opportunity to respond to 
subsequent VCAA notifications prior to the readjudication of 
his claim in the May 2004 and April 2006 SSOCs and prior to 
the appeal reaching the Board in February 2005.  Any error in 
proceeding with the appeal is therefore harmless.

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the April 2006 SSOC and by means of a March 2006 letter 
from the RO, the appellant was provided with notice as to the 
means by which a disability rating and effective date for the 
disability benefit award on appeal are determined.  
Accordingly, and because the claim is denied herein and no 
new disability rating or effective date is assigned herein, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision on the service 
connection claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service VA 
medical records, as well as the results of two VA 
examinations, performed in 2000 and 2004.  The appellant 
participated in a hearing before a decision review officer, 
and a transcript of that hearing has been included in the 
record and has been reviewed.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II. Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159 (b)(4).  However, if a substantially complete 
application indicates that there is no reasonable possibility 
that VA's further assistance would substantiate the claim, VA 
will refrain from providing that assistance.  38 C.F.R. 
§ 3.159 (d).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance) is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

After the most recent Board remand, the appellant was 
scheduled for a VA examination, which was later cancelled at 
the request of the RO because it understood that the 
appellant was satisfied with his current rating.  His 
representative has indicated in correspondence that this was 
not the case and has requested that the VA examination be 
rescheduled.  However, the appellant is already receiving the 
maximum schedular rating for idiopathic kidney stone 
formation and has not submitted evidence of frequent 
hospitalizations, time missed at work due to this condition 
or other evidence of exceptional or unusual factors which 
might indicate that an extraschedular rating would be 
appropriate.  Accordingly, there is no issue about whether 
the appellant qualifies for a higher initial rating under the 
present rating criteria and there is no reasonable 
possibility that a VA examination would substantiate his 
claim for an increased initial rating.

Service connection was granted for idiopathic kidney stone 
formation, rated non-compensable under 38 C.F.R. § 4.115b, 
Diagnostic Codes (DC) 7509-7508, effective January 2000.  
That evaluation was increased to 10 percent in October 2001, 
and was again increased to 30 percent in May 2004.  It is 
this 30 percent rating which is currently at issue.

In this case, the maximum available rating for 
nephrolithiasis is 30 percent, absent evidence of severe 
hydronephrosis, which would require consideration of the 
appellant's condition as renal dysfunction under the rating 
criteria.  Here, the appellant has already been assigned the 
maximum 30 percent rating.  The record contains substantial 
evidence that the appellant has been diagnosed with 
nephrolithiasis, with recurrent stone formation requiring 
diet therapy.  Results of the November 2004 VA examination 
revealed that the appellant's kidney function was normal.  As 
of January 2004, his nephrolithiasis was in non-acute status 
and there had been no decrease in kidney function.  The 
record contains no other mention of severe hydronephrosis or 
renal dysfunction, making consideration under § 4.115a for 
renal dysfunction unwarranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Although it was requested, the 
appellant has not submitted evidence showing frequent 
hospitalizations, lost work, lost wages, or that demonstrates 
other impairments of his earning capacity that he experiences 
due to his condition.  The most recent evidence in 2004 
indicated that the appellant had not had a "stone crisis" 
within the past two years, and the appellant has not 
submitted evidence indicating frequent hospitalizations since 
that time.  A February 2004 VA treatment note indicates that 
since his first kidney stone, the veteran had had two 
hospitalizations.  He was also apparently hospitalized in 
February 2004, although it is not clear if this represented 
the second or third hospitalization.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown¸ 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for idiopathic kidney stone formation is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


